DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive:
Applicant essentially argues that “the need to reschedule backup of a VM when the techniques of Kotha are not used fails to anticipate the “verifying whether processing of the backup data by performing the backup operation meets the backup requirement; and in response to the processing not meeting the backup requirement, adjusting the backup operation,” as claimed. And also “Kotha is completely silent at least with respect to “adjusting the backup operation”.
Applicant’s arguments are not persuasive because figure 4 (and other locations) shows that when a specific VM that was supposed to backed up according to the SLA, is not backed up in a first window (the requirement), it is placed (the adjustment) in the next window to be backed up. This reads on adjusting backup when requirement is not met.
Further clarification were added in the language of the rejection below.
It is suggested that the claim be amended to be more specific on what the adjustment is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotha (US 2018/0067819 A1).
For claim 1, Kotha teaches a data backup method, comprising: receiving a request for backing up stored data (see [0023] and other locations); determining a backup requirement based on the request, the backup requirement comprising a requirement with respect to processing backup data of the stored data in a backup system (see [0002], [0023], [0035], and other locations: view RTO and RPO in SLA as said requirements); determining a backup operation for processing the backup data based on the backup requirement (see [0035], figure 4, and other locations: view determining optima set of backups for a time window based on timing and SLA considerations as said); processing the backup data in accordance with the backup operation, wherein processing the backup data comprises backing up the stored data (see [0035], figure 4 block 410, and other locations); verifying whether processing of the backup data by performing the backup operation meets the backup requirement (see [0035], figure 4 blocks 412-414, and other locations: view checking if actual meets predicted as said); and in response to the processing not meeting the backup requirement, adjusting the backup operation (see [0035], figure 4 blocks 418-422, and other locations: view pushing to next window as said; see also abstract, [0051], and other locations: detecting misses, violations, and rescheduling as said adjusting). 

For claim 2, Kotha teaches the limitations of claim 1 for the reasons above and further teaches wherein determining the backup operation comprises: determining a candidate backup operation set for processing the backup data; and determining the backup operation from the candidate backup operation set based on system capabilities of the backup system (see [0044], [0046-0047], and other locations: view sufficient windows as said capabilities).

For claim 3, Kotha teaches the limitations of claim 2 for the reasons above and further teaches wherein determining the backup operation based on the system capabilities comprises: obtaining backup preference information from the backup requirement; and determining the backup operation based on the system capabilities and the backup preference information (see locations pointed to above: view optimal as said preference). 

For claim 4, Kotha teaches the limitations of claim 1 for the reasons above and further teaches wherein determining the backup operation comprises: determining a candidate backup operation set for processing the backup data; providing a user with the candidate backup operation set; and determining the backup operation based on a candidate backup operation selected by the user from the candidate backup operation set (see [0003] and other locations).

For claim 5, Kotha teaches the limitations of claim 1 for the reasons above and further teaches wherein the backup operation comprises at least one of the following: generating the backup data; and deleting the backup data (see [0023] and other locations: view deduplication as generating backup and deleting duplications). 

For claim 8, Kotha teaches the limitations of claim 2 for the reasons above and further teaches adjusting the backup operation according to a determination of a change in the system capabilities and based on the change (see locations pointed to above: the process of selecting time window is based on availability and is different at any new time). 

For claims 9-13 and 16, the claims recite essentially similar limitations as claims 1-6 and 8 respectively. Claims 9-14 and 16 are a device.

For claims 17-20, the claims recite essentially similar limitations as claims 1-4 respectively. Claims 17-20 are a computer program product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha (US 2018/0067819 A1), in view of Freeman (US 208/0316577 A1).

For claim 7, 
Kotha teaches the limitations of claim 1 for the reasons above and further teaches and adjusting the backup operation based on the instruction (see abstract, [0051], and other locations and rejection to claim 6).
Kotha does not explicitly teach wherein adjusting the backup operation comprises: providing a user with an indication that the processing fails to meet the backup requirement; receiving an instruction of adjusting the backup operation from the user; [].
However, Freeman teaches wherein adjusting the backup operation comprises: providing a user with an indication that the processing fails to meet the backup requirement; receiving an instruction of adjusting the backup operation from the user; [] (see [0065] and other locations: view notifying of violations as said indicating to users)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotha to include “wherein … from the user”, as taught by Freeman, because each one of Kotha and Freeman teach backup server based on SLA therefore they are analogous arts and because that users would not have to run reports (see [0224] and other locations).

For claim 15, 
The claim recites essentially similar limitations as claim 7. Claim 15 is a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Spivak et al. (US 2013/0311923 A1) teaches adjusting backup when previous does not meet requirements..

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114